Citation Nr: 1456473	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-16 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970. This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the RO (Regional Office).  

The Board has considered documentation included in Virtual VA and VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran was last examined for his bilateral hearing loss in 2010.  In May 2012, the Veteran submitted a June 2011 VA treatment record showing that he had been issued hearing aids, indicating a possible worsening of the condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326(a) (2014).  The Board finds that a current VA examination should be provided.  

Additionally, the June 2011 record indicates the Veteran receives VA treatment, but the claims file is devoid of treatment records.  Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA facilities at which he currently receives treatment. Then, the RO/AMC should obtain all VA treatment records pertaining to the Veteran.  If no records can be obtained, VA's efforts must be documented for the record.

2.  After any additional records are associated with the claims file, provide the Veteran an examination to determine the current severity of his bilateral hearing loss disability.  The entire record must be reviewed, and all tests and studies deemed necessary must be conducted.  The examiner must note any effects on daily living caused by his hearing loss, and the degree of functional impairment caused by his hearing loss.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the appellant should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



